Detailed Action
This is the first office action on the merits for US application number 17/118,849.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim(s) 1 and 5 is/are objected to because of the following informalities:  
Claim 1 line 3 should read “during spinal surgery, said depth stop comprising:”.  
Claim 5 line 2 should read: “between two points in surgery, said instrument comprising:”.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-4 and 7-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to “a center shaft” in line 16 and “center shaft” in line 16 how many center shafts are intended to be recited. Examiner is interpreting this as referring to, and suggests amending as, “a center shaft having a distal end and a proximal end, said center shaft having external threads adjacent said distal end,”.
Claim(s) 1 recites/recite the limitation "said indicator device markings" in line 24.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “said reference element thereon moves distally on said adjustment knob relative to said center shaft and thereby [[said ]]indicator device markings at a second rate greater than said first rate.”.
Claim(s) 7 recites/recite the limitation "the movement" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “a reference element movable with [[the ]]movement of said movable stop”.
Claim(s) 7 recites/recite the limitation "the rate of movement of said movable stop." in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “expose markings of said indicator device at a rate greater than [[the]]a rate of movement of said movable stop.”.
Claim(s) 9 recites/recite the limitation "the pitch of said first and second threaded connections" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “wherein [[the]]a pitch of said first and second threaded connections is substantially equal,”.
Claim(s) 13 is/are unclear with regards to “said element” in line 3 and “said handle housing said indicator device and being movable relatively thereto,” in line 4 and what appears to be missing words and/or is unclear as to the intended meaning. Examiner suggests review and amendment of the wording of claim 13 to clarify the intended scope.
Claim(s) 2-4, 8, and 10-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  That is, “said first threaded connection and said second threaded connection are in opposite directions” of claim 2 lines 1-2 does not further limit over the claim 1 lines 12-13 limitation of “said second direction being opposite said first direction”; where said second direction is that of the internal threads of the adjustment knob in claim 1 lines 11-12, the external threads of the center shaft in claim 1 lines 16-17, and forming the second threaded connection in lines 18-20; and where the first direction is that of the internal threads of the handle in claim 1 lines 5-6, the external threads of the adjustment know in claim 1 lines 8-9, and forming the first threaded connection in claim 1 lines 10-11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schenk et al. (US 5,895,389, hereinafter “Schenk”).
As to claim 5, Schenk discloses an instrument (Figs. 1-3) capable of use for providing an amplified indication of a measured distance between two points in surgery (Fig. 3), said instrument comprising: an elongate member (48, Fig. 2) having a distal end (Fig. 2) and a proximal end (Fig. 2), the distal end of said elongate member including a first point of measurement (Figs. 2 and 3) and capable of being positioned within tissue of a patient (Fig. 3), a movable stop (10) having a surface (22) defining a second point of measurement movable relative to said elongate member (Figs. 1 and 3), said stop being capable of contacting an exterior surface of said patient (62, Fig. 3), said movable stop being capable of moving to a plurality of selectable distances between the said movable first point and said second point (distances measured by reading scale 44, col. 5 line 66 – col. 6 line 3); and an indicator device (44) capable of operating with the movement of said stop to provide an amplified visual indication of each of said plurality of selectable distances (Figs. 1 and 3, col. 5 lines 16-21 and 66 – col. 6 line 3).
As to claim 6, Schenk discloses that said amplified indication is effected by first and second threaded connections (threads of 16 and threads of 14 as disclosed in col. 5 lines 3-5 and shown in Figs. 1 and 3) between said elongate member and said movable stop (Figs. 1 and 3).

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 3, 4, 8, and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7, 9, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as suggested or consistent with the interpretation set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775